UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          ORIGINAL
                                 -   X

'YNITED STATES OF AMERICA
                                     ~ 20 CB1lM         '•rt@
     - v. -                                INDICTMENT

JOSEPH IORHEMBA ASAN JR.,                  20 Cr.

                   Defendant.

                                     X

                             COUNT ONE
          (Conspiracy to Commit Bank Fraud and Wire Fraud)

     The Grand Jury charges:

                                OVERVIEW

     1.    From at least in or about February 2018 through in or

about October 2019, JOSEPH IORHEMBA ASAN JR., the defendant, who

was a member of the U.S. Army Reserves, participated in a scheme

to commit fraud against victims across the United States,

defraud banks, and to launder fraud proceeds in bank accounts

that ASAN controlled.   Among other things, ASAN and other

members of the conspiracy opened bank accounts in the names of

fake businesses; received or attempted to receive over
                                            ,
approximately $3 million in fraud proceeds; and withdrew fraud

proceeds in cash and transferred fraud proceeds to other co-

conspirators.

     2.    The funds laundered by JOSEPH IORHEMBA ASAN JR., the

defendant, were obtained primarily through (a) business email

compromises, in which members of the scheme gained unauthorized
access to or spoofed email accounts and impersonated employees

of a company or third parties engaged in business with the

company in order to fraudulently induce the victims to transfer

money to bank accounts under the control of members of the

scheme, including ASAN; and (b) romance scams, in which members

of the scheme deluded unsuspecting older women and men into

believing they were in a romantic relationship with a fake

identity assumed by members of the scheme and used false

pretenses to cause the victims to transfer money to bank

accounts under the control of members of the scheme, including

ASAN.

                        STATUTORY ALLEGATIONS

        3.   From at least in or about February 2018 through in or

about October 2019, in the Southern District of New York and

elsewhere, JOSEPH IORHEMBA ASAN JR., the defendant, and others

known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit wire fraud, in violation of Title 18, United States Code,

Section 1343, and bank fraud,    in violation of Title 18, United

States Code, Section 1344.

        4.   It was a part and an object of the conspiracy that

JOSEPH IORHEMBA ASAN JR., the defendant, and others known and

unknown, having devised and intending to devise a scheme and

artifice to defraud and for obtaining money and property by



                                   2
means of false and fraudulent pretenses, representations, and

promises, knowingly and willfully would and did transmit and

cause to be transmitted by means of wire, radio, and television

communication in interstate and foreign commerce, writings,

signs, signals, _pictures, and sounds for the purpose of

executing such scheme and artifice, in violation of Title 18,

United States Code, Section 1343, to wit, ASAN engaged in a

scheme, together with others, to receive and launder wire

transfers to and from the Southern District of New York and

elsewhere, from victims of fraud schemes through bank accounts

controlled by ASAN and other members of the conspiracy.

     5.   It was further a part and an object of the conspiracy

that JOSEPH IORHEMBA ASAN JR., the defendant, and others known

and unknown, knowingly and willfully would and did execute and

attempt to execute a scheme and artifice to defraud a financial

institution, the deposits of which were then insured by the

Federal Deposit Insurance Corporation (~FDIC"), and to obtain

moneys, funds, credits, assets, securities, and other property

owned by, and under the custody and control of, such financial

institution, by means of false and fraudulent pretenses,

representations, and promises, in violation of Title 18, United

States Code, Section 1344, to wit, ASAN engaged in a scheme,

together with others, to receive and launder wire transfers and

cash deposits from victims of fraud schemes through bank



                                3
accounts that ASAN and other members of the conspiracy opened at

financial institutions in the Southern District of New York and

elsewhere, on the basis of false and fraudulent pretenses and

representations.

          (Title 18, United States Code, Section 1349.)

                             COUNT TWO
               (Conspiracy to Receive Stolen Money)

     The Grand Jury further charges:

     6.   From at least in or about February 2018 through in or

about October 2019, in the Southern District of New York and

elsewhere, JOSEPH IORHEMBA ASAN JR., the defendant, and others

known and unknown, willfully and knowingly did combine,

conspire, confederate, and agree together and with each other to

commit an offense against the United States, to wit, a violation

of Title 18, United States Code, Section 2315.

     7.   It was a part and object of the conspiracy that JOSEPH

IORHEMBA ASAN JR., the defendant, and others known and unknown,

would and did receive, possess, conceal, store, barter, sell,

and dispose of goods, wares, merchandise, securities, and money,

of the value of $5,000 and more, which had crossed a state

boundary after being stolen, unlawfully converted, and taken,

knowing the same to have been stolen, unlawfully converted, and

taken, in violation of Title 18, United States Code, Section

2315, to wit, ASAN and other members of the conspiracy received

proceeds of fraud schemes that were transferred to and from bank


                                4
accounts located in different states, including at least one

transfer of fraud proceeds from a bank account in New York to a

bank account in Pennsylvania.

                               OVERT ACT

     8.      In furtherance of said conspiracy and to effect the

illegal object thereof, the following overt act, among others,

was committed in the Southern District of New York and

elsewhere:

             a.   On or about February 28, 2019, JOSEPH IORHEMBA

ASAN JR., the defendant, received a wire transfer of

approximately $421,722 consisting of fraud proceeds that was

processed in Yonkers, New York.

              (Title 18, United States Code, Section 371.)

                              COUNT THREE
                       (Receipt of Stolen Money)

     The Grand Jury further charges:

     9.      From at least in or about February 2018 through in or

about October 2019, in the Southern District of New York and

elsewhere, JOSEPH IORHEMBA ASAN JR., the defendant, received,

possessed, concealed, stored, bartered, sold, and disposed of

goods, wares, merchandise, securities, and money, of the value

of $5,000 and more, which had crossed a state boundary after

being stolen, unlawfully converted, and taken, knowing the same

to have been stolen, unlawfully converted, and taken, to wit,

ASAN received proceeds of fraud schemes that were transferred to


                                   5
and from bank accounts located in different states, including at

least one transfer of fraud proceeds from a bank account in New

York to a bank account in Pennsylvania.

       (Title 18, United States Code, Sections 2315 and 2.)

                             COUNT FOUR
                    (Money Laundering Conspiracy)

     The Grand Jury further charges:

     10.   From at least in or about February 2018 through in or

about October 2019, in the Southern District of New York and

elsewhere, JOSEPH IORHEMBA ASAN JR., the defendant, and others

known and unknown, knowingly and intentionally did combine,

conspire, confederate, and agree together and with each other to

commit money laundering, in violation of Title 18, United States

Code, Section 1956(a) (1) (B) (i).

     11.   It was a part and object of the conspiracy that JOSEPH

IORHEMBA ASAN JR., the defendant, and others known and unknown,

knowing that the property involved in certain financial

transactions represented proceeds of some form of unlawful

activity, would and did conduct and attempt to conduct such

financial transactions, which in fact involved the proceeds of

specified unlawful activity, to wit, the bank fraud and wire

fraud conspiracy charged in Count One of this Indictment,

knowing that the transactions were designed in whole and in part

to conceal and disguise the nature, location, source, ownership,

and control of the proceeds of specified unlawful activity, to


                                     6
wit, ASAN and other members of the conspiracy received proceeds

of fraud schemes through bank accounts opened in the names of

fake businesses and withdre~ those proceeds in cash and

transferred those fraud proceeds to other co-conspirators, in

violation of Title 18, United States Code, Section

1956(a) (1) (B) (i).

           (Title 18, United States Code, Section 1956(h) .)

                        FORFEITURE ALLEGATIONS

     12.    As the result of committing the bank fraud conspiracy

charged in Count One of this Indictment, the defendant shall

forfeit to the United States, pursuant to Title 18, United

States Code, Section 982 (a) (2) (A), any and all property

constituting, or derived from, proceeds the defendant obtained

directly or indirectly, as a result of the commission of said

offense, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offense.

     13.   As the result of committing the wire fraud conspiracy

charged in Count One of this Indictment and the offenses charged

in Counts Two and Three of this Indictment, JOSEPH IORHEMBA ASAN

JR., the defendant, shall forfeit to the United States, pursuant

to Title 18, United States Code, Section 981 (a) (1) (C) and Title

28, United States Code, Section 2461, any and all property, real

and personal, that constitutes or is derived jrom proceeds



                                   7
traceable to the commission of said offenses, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offenses.

     14.     As the result of committing the offense charged in

Count Four of this Indictment, JOSEPH IORHEMBA ASAN JR., the

defendant, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 982(a) (1), any and all property,

real and personal, involved in said offense, or any property

traceable to such property, including but not limited to a sum

of money in United States currency representing the amount of

property involved in said offense.

                     Substitute Assets Provision

     15.     If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot be located upon the exercise of due

diligence;

             b.   has been transferred or sold to, or deposited

with, a third person;

             c.   has been placed beyond the jurisdiction of the

Court;

             d.   has been substantially diminished in value; or

             e.   has been commingled with other property which

cannot be subdivided without difficulty;




                                   8
it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), and Title 28, United States

Code, Section 246l(c), to seek forfeiture of any other property

of the defendant up to the value of the forfeitable property

described above.

       (Title 18, United States Code, Sections 981 and 982;
         Title 21, United States Code, Section 853; and
           Title 28, United States Code, Section 2461.)




                                     ~=~~
                                     ~yls.       BMAN
                                     United States Attorney




                                 9
    UNITED ST~ES DISTRICT COURT
    SOUTHERN riiSTRICT OE NEW YORK
                '·
            I
       UNITED STATES OF AMERICA

                       v.

       JOSEPH IORHEMBA ASAN JR.

                                  Defendant.


                INDICTMENT

                     20 Cr.

(18 U.S.C. §§ 371, 1349, 1956(h), 2315,
                and 2.)

         GEOFFREY S. BERMAN
        United States Attorney




                              C~uJ 'lrf;
